 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 894 
In the House of Representatives, U. S.,

December 15, 2009
 
RESOLUTION 
Honoring the 50th anniversary of the recording of the album Kind of Blue and reaffirming jazz as a national treasure. 
 
 
Whereas, on August 17, 1959, Miles Davis, Jimmy Cobb, Bill Evans, Wynton Kelly, Paul Chambers, John Coltrane, and Julian Cannonball Adderley collaborated to record the album Kind of Blue; 
Whereas Kind of Blue ranks 12th on the list of the 500 Greatest Albums of All Time published by Rolling Stone magazine; 
Whereas Kind of Blue was recorded in 1959, the year Columbia Records declared jazz’s greatest year; 
Whereas Kind of Blue marked the beginning of the mass popularity of jazz in the United States; 
Whereas in 2008, the Recording Industry Association of America awarded Kind of Blue quadruple-platinum status, meaning 4,000,000 copies of the album had been sold; 
Whereas in 2002, the Library of Congress added Kind of Blue to the National Recording Registry; 
Whereas Kind of Blue was recognized as the bestselling record in the history of jazz; 
Whereas 50 years after the release of Kind of Blue, MOJO magazine honored the Legacy Edition of the album by giving it the Best Catalogue Release of the Year award; 
Whereas Kind of Blue both redefined the concept of jazz for musicians and changed the perceptions of jazz held by many fans; 
Whereas today, the sole surviving member of the Miles Davis Sextet, Jimmy Cobb, is performing and touring with his So What Band in tribute to the 50th anniversary of Kind of Blue; and 
Whereas Kind of Blue continues to be the standard masterpiece of jazz for American musicians and audiences: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the 50th anniversary of Kind of Blue and recognizes the unique contribution the album has made to American jazz; 
(2)directs the Clerk of the House of Representatives to transmit enrolled copies of this resolution to Columbia Records; 
(3)encourages the United States Government to take all appropriate steps to preserve and advance the art form of jazz music; 
(4)recommits itself to ensuring that musical artists such as Miles Davis and his Sextet receive fair protection under the copyright laws of the United States for their contributions to culture in the United States; and 
(5)reaffirms the status of jazz as a national treasure. 
 
Lorraine C. Miller,Clerk.
